DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on February 04, 2022 for Application No. 16/551,962, filed on August 27, 2019, title: “Systems And Methods For Determining And Communicating A Prescription Benefit Coverage Denial To A Prescriber”.

Status of the Claims
By the 02/04/2022 Response, claims 1 and 11 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-20 remain pending in the application and have been examined.

Priority
This application is a CON of US Application No. 15/137,371 filed on 04/25/2016 (Patented No. 10,417,380) which is a CIP of US Application No. 14/145,027 filed on 12/31/2013 (abandoned).  For the purpose of examination, the 12/31/2013 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2021 and 01/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.  Copies of the PTOL-1499 forms with the examiner’s initials are enclosed to this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 03/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent. No. 10,417,380 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are pending in the application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended claims 1 and 11 are found to patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the amended claim limitations “receiving, by one or more service provider computers comprising one or more processors and originating from a healthcare provider computer associated with a prescriber, a prescription benefit check request comprising at least one or more patient data identifying a patient, one or more patient pharmacy benefit data, an identifier for a prescribed medication, and one or more of prescriber data identifying the prescriber; accessing, by the one or more service provider computers, a database or data storage device storing one or more pharmacy request files in order to access a pharmacy request file corresponding to patient pharmacy benefit data, the one or more pharmacy request files comprising pharmacy information captured from previously submitted pharmacy requests, the one or more pharmacy request files including at least one of a most frequently dispensed National Drug Code (NDC) number, a quantity dispensed associated with a preceding NDC Number, or a usual & customary charge; formatting, prior to communication with a pharmacy claims processor computer, and by the one or more service provider computers, a prescription request including at least one of a most frequently dispensed NDC number, quantity dispensed associated with the preceding NDC number, or usual & customary charge corresponding to the identifier for the prescribed medication, the one or more patient data, and the one or more prescriber data included in the prescription benefit check request; transmitting, by the one or more service provider computers, the prescription request to the pharmacy claims processor computer for processing; receiving, by the one or more service provider computers from the pharmacy claims processor computer, a prescription response corresponding to the processed prescription request and including information comprising a patient pay amount; generating, by the one or more service provider computers, a prescription benefit check response; inserting, by the one or more service provider computers, at least a portion of information from the prescription response including the patient pay amount into the prescription benefit check response; transmitting, by the one or more service provider computers, the prescription benefit check response including at least a portion of the information from the prescription response to the healthcare provider computer; identifying, by the one or more service provider computers, whether the prescription request is approved; determining, by the one or more service provider computers, whether a predetermined time interval has elapsed since the prescription benefit check response was transmitted to the healthcare provider computer; formatting, by the one or more service provider computers, a reversal request based at least in part upon a request type of the prescription benefit check request; transmitting, by the one or more service provider computers, the reversal request to the pharmacy claims processor computer; determining, by the one or more service provider computers, whether the reversal request was approved; and if the reversal request transaction was not approved, re-submitting the reversal request transaction for a predetermined number of attempts.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, the claims involve an abstract idea, but the amended claims include the additional elements that, having considered both individually and in combination as ordered, integrate the abstract idea into a practical application.  Therefore, the claims are patent-eligible.
Further, the closest prior arts (US PUB. No. 2011/0161109 A1, PUB. No. 2004/0059607 A1, PUB. No. 2008/0103836 A1, and PAT. No. 8,036,913) on the record either individual or in combination did not teach each and every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach every element of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1 and 11 are allowed.  Dependent claims 3-10 and 13-20 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-18 (renumbered from claims 1, 3-11, and 13-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697